DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The preliminary amendment filed 2021-12-20 has been entered and fully considered.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2020-04-27 and 2020-12-14 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Shannon Mastick (Reg #74887) on 2022-01-28.

Please replace the Claims as follows:
1.	(Currently amended)  A method, comprising:
receiving, at a first computing system from a second computing system, an encrypted first key and encrypted online interaction data encoding data indicating one or more online interactions with content, the encrypted online interaction data comprising a first identifier for each of the one or more online interactions;
receiving, at the first computing system from a third computing system, an encrypted second key and encrypted offline action data encoding data indicating one or more offline actions, the encrypted offline action data comprising a second identifier for each of the one or more offline actions;
receiving, at the first computing system from the third computing system, executable code comprising a third key; and
executing, by the first computing system, the executable code to: 
decrypt the encrypted first key and the encrypted second key using the third key;
decrypt the encrypted online interaction data using the first key;
decrypt 
correlate one or more of the offline actions in the offline action data to one or more online interactions in the online interaction data by determining the one or more of the second identifiers associated with the one or more of the first identifiers; and
generate aggregate data indicating a number of offline actions correlated to the online interactions.
2.	(Original)  The method of Claim 1, further comprising transmitting the aggregate data to at least one of the second computing system or the third computing system without providing the 
3.	(Canceled) 
4.	(Currently amended)  The method of Claim 1, further comprising receiving, at the first computing system from a fourth computing system, mapping data associating one or more of the first identifiers with one or more of the second identifiers, wherein correlating the offline actions to the online interactions comprises determining the one or more of the second identifiers associated with the one or more of the first identifiers using the mapping data. 
5.	(Previously presented)  The method of Claim 1, wherein the executable code is executed within a protected environment of the first computing system and the decrypted online interaction data and the decrypted offline action data is stored within the protected environment such that the decrypted online interaction data and the decrypted offline action data is inaccessible to a portion of the first computing system outside of the protected environment.
6.	(Previously presented)  The method of Claim 1, wherein the first key and the second key are shared keys and the third key is a private key, wherein the encrypted online interaction data and the encrypted offline action data are encrypted by symmetric encryption using the shared keys, and wherein the first key and the second key are encrypted by asymmetric encryption using the third key.
7.	(Previously presented)  The method of Claim 1, wherein generating the aggregate data using the executable code allows the third computing system to control characteristics of the aggregate data without exposing unencrypted action data to the third computing system.
8.	(Previously presented)  The method of Claim 1, wherein the one or more offline actions are offline transactions at one or more physical storefronts.
9.	(Previously presented)  The method of Claim 1, wherein the first computing system is a cloud cluster processing system. 
10.	(Currently amended)  A first computing system, comprising:
a memory having instructions stored thereon; and
a processor configured to execute the instructions to:
n encrypted first key and encrypted online interaction data encoding data indicating one or more online interactions with content, the encrypted online interaction data comprising a first identifier for each of the one or more online interactions;
receive, from a third computing system, an encrypted second key, executable code comprising a third key, and encrypted offline action data encoding data indicating one or more offline actions, the encrypted offline action data comprising a second identifier for each of the one or more offline actions
execute the executable code to:
decrypt the encrypted first key and the encrypted second key using the third key;
decrypt the encrypted online interaction data received from the first computing system using the first key;
decrypt the encrypted offline action data received from the second computing system using the second key;
correlate one or more of the offline actions in the offline action data to one or more online interactions in the online interaction data by determining the one or more of the second identifiers associated with the one or more of the first identifiers; and
generate aggregate data indicating a number of offline actions correlated to the online interactions. 
11.	(Original)  The first computing system of Claim 10, the executable code further causing the processor to transmit the aggregate data to at least one of the second computing system or the third computing system without providing the decrypted online interaction data to the third computing system or the decrypted offline action data to the second computing system.
12.	(Canceled)  
13.	(Currently amended)  The first computing system of Claim 10, the executable code further causing the processor to:
receive, from a fourth computing system, mapping data; and
correlate the offline actions to the online interactions by determining the one or more of the second identifiers associated with the one or more of the first identifiers using the mapping data. 

15.	(Previously presented)  The first computing system of Claim 10, wherein the executable code comprises a third key, wherein the first key and the second key are shared keys and the third key is a private key, wherein the encrypted online interaction data and the encrypted offline action data are encrypted by symmetric encryption using the shared keys, and wherein the first key and the second key are encrypted by asymmetric encryption using the third key.
16.	(Previously presented)  The first computing system of Claim 10, wherein generating the aggregate data using the executable code allows the second computing system to control characteristics of the aggregate data without exposing unencrypted action data to the second computing system.
17.	(Previously presented)  The first computing system of Claim 10, wherein the one or more offline actions are offline transactions at one or more physical storefronts.
18.	(Currently amended)  A method, comprising:
receiving, at a first computing system from a second computing system, an encrypted first key and encrypted online interaction data encoding data indicating one or more online interactions with content, the encrypted online interaction data comprising a first identifier for each of the one or more online interactions;
receiving, at the first computing system from a third computing system, an encrypted second key and encrypted offline action data encoding data indicating one or more offline actions, the encrypted offline action data comprising a second identifier for each of the one or more offline actions;
receiving, at the first computing system from the third computing system, executable code comprising a third key;
receiving, at the first computing system from a fourth computing system, mapping data associating one or more of the first identifiers with one or more of the second identifiers; and
executing, by the first computing system, the executable code to: 
decrypt the encrypted first key and the encrypted second key using the third key;
using the first key;
decrypt 
correlate one or more of the offline actions in the offline action data to one or more online interactions in the online interaction data by determining the one or more of the second identifiers associated with the one or more of the first identifiers using the mapping data; 
generate aggregate data indicating a number of offline actions correlated to the online interactions; and
transmit the aggregate data to at least one of the second computing system or the third computing system without providing the decrypted online interaction data to the third computing system or the decrypted offline action data to the second computing system.
19.	(Original)  The method of Claim 18, wherein the one or more offline actions are offline transactions at one or more physical storefronts.
20.	(Previously presented)  The method of Claim 18, wherein the first computing system is a cloud cluster processing system.


Allowable Subject Matter
Claims 1-2, 4-11, and 13-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  

Ong et al. (WIPO Publication No. 2019040874-A1, hereinafter “Ong”) teaches a record linking platform that links records from multiple data sites using privacy-preserving record linkage (PPRL) that links records without revealing clear-text linkage data.  The records may be linked either via a unique identifier such as an SSN or a common identifier such as first and last name.

Chib (WIPO Publication No. 2017004688-A1, hereinafter “Chib”) teaches a linking server that links a consumer’s online behavior to their offline payment transactions, wherein the information is retrieved from a plurality of data sources. 

Atanda (WIPO Publication No. 2016063092-A1, hereinafter “Atanda”) teaches linking online and offline user behavior and aggregating the data that enables it to be processed in a granular, contextually specific, and logical manner.  

Cannings (WIPO Publication No. 2017055879-A1, hereinafter “Cannings”) teaches a cloud server that receives an encrypted program and encrypted data and uses the encrypted program to perform some processing on the encrypted data.  

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention.  For example, Ong-Chib-Atanda-Cannings in combination do not disclose receiving an “encrypted first key” and “encrypted online interaction data” encrypted by the first key from one source, receiving an “encrypted second 
Although Ong discloses a record linking platform that links records from multiple data sites using privacy-preserving record linkage (PPRL), Ong does not disclose that the linked records are online and offline activity, the cryptographic structure, nor that the decryption is performed by a received executable from another machine.  Chib and Atanda similarly disclose linking records relating to online and offline activity but are silent regarding the nature of the executable performing the correlation and decryption of data.  Cannings discloses a cloud server that receives an encrypted program and encrypted data and uses the encrypted program to perform some processing on the encrypted data, but does not disclose the context of the processed data in the manner as claimed.  The Examiner finds that although the claimed concepts are individually known in the prior art, the prior art does not provide sufficient motivation to be modified and combined in such a way as to render obvious the claimed invention without the usage of impermissible hindsight reasoning.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious receiving an “encrypted first key” and “encrypted online interaction data” encrypted by the first key from one source, receiving an “encrypted second key” and “encrypted offline action data” encrypted by the second key from a different source, and receiving “executable code comprising a third key”, wherein the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491